Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 3.	Newly submitted claims 9-11 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 7 and 8 (original claims 1 and 2), drawn to a multilayer optical film reflective polarizer configured to substantially reflect light having a first polarization state and substantially transmit light having an orthogonal second polarization state, the reflective polarizer having a surface roughness Ra of less than 40 nm or a surface roughness Rq of less than 70 nm, defined as (Bsp), classified in GO2B 5/3041.
II. Claim 9 (original claims 3-6) drawn to a multilayer optical film reflective polarizer configured to substantially reflect light having a first polarization state and substantially transmit light having an orthogonal second polarization state, the multilayer optical film reflective polarizer configured to reflect an incident image light having the first polarization state with the reflected image light having an effective pixel resolution of less than 12 microns, defined as (ABbr, ABsp), classified in GO2B 27/286.
III. Claims 10 and 11 drawn to a multilayer optical film reflective polarizer configured to substantially reflect light having a first polarization state and substantially transmit light having an orthogonal second polarization state, the multilayer optical film reflective polarizer and an optical transparent substrate comprising opposing non-parallel major surfaces making an angle less than about 20 degrees therebetween, defined as (CBbr), classified in GO2B 27/283.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of the particular surface roughness details, as clearly evidenced
by claim 9 (i.e., original claims 3 and 4). The subcombination has separate utility by itself as reflective polarizer or in combination with a display device or prism element. 
Inventions III and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of the particular surface roughness details, as clearly evidenced
by claim 10. The subcombination has separate utility by itself as reflective polarizer or in combination with a display device, a prism element or lens element. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; and 
(b) the inventions would require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) based on their different claimed features/characteristics. 
Note, by example only, the search required for invention II would further require a search in at least GO6T 3/40 which would not be required for inventions I and III. 
In addition, the search required for invention III would further require a search in at least G02B 5/04 which would not be required for inventions I and II.
In addition, the search required for invention I would further require a search in at least G02B 5/305 which would not be required for inventions II and III.
Please be advised that applicant elected the invention of Group I (claims 1 and 2) in the reply filed on 10/22/2018. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Newly submitted claims 7 and 8 are considered to be drawn to the originally elected invention of Group I and will be examine on the merits.
The invention of Group II (claims 3-6) were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2018. 
Since, newly submitted claim 9 is considered to be drawn to the invention of Group II,  claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Newly submitted claims 10 and 11 are considered to be drawn to a newly presented invention of Group III and will not be examine on the merits for the reasons stated above.
Moreover, since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aastuen et al (US 7,357,511) in view of Martin et al (US 6,623,861) and 
Greener et al (US 2011/0115109).
Aastuen et al discloses a polymeric multilayer optical film reflective polarizer (202) comprising a first major surface (adjacent element 205a) and an opposing second major surface (adjacent element 205b), the polymeric multilayer optical film reflective polarizer is configured to substantially reflect light having a first polarization state and substantially transmit light having an orthogonal second polarization state (see column 7, lines 26-65), note Fig. 2 along with the associated description thereof, except for explicitly stating that the reflective polarizer includes a surface roughness Ra of less than 45 nm or a surface roughness Rq of less than 80 nm and at least one of the major surfaces of the reflective polarizer having a temporary substrate releasably attached thereto.
Martin et al teaches it is well known to obtain polymer coatings/films to a surface roughness of less than 10 nm in the same field of endeavor for the inherent purpose of removing any surface irregularities so as to obtain a substantially flat surface. See column 3, lines 1-3, and column 4, line 62 to column 5, line 10 and column 5, lines 23-25.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polymeric film of Aastuen et al to include a surface roughness of at least less than 40 nm, as taught Martin et al in order to obtain a substantially flat surface so as to reduce unwanted optical characteristics (i.e., diffusion) and to increase optical performance.
Greener et al teaches it is well known to use and employ a temporary substrate (20A, 20B) which is releasably attached to a reflective polarizer (14) in the same field of endeavor for the purpose of protecting the reflective polarizer from physical or environmental conditions (such as during shipped or storing of the reflective polarizer) until such time the reflective polarizer is assembled to other optical/electronic elements at a later time. See paragraphs 0030 and 0051 along with the description of figures 1, 3 and 4.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reflective polarizer of Aastuen et al to include at least one or more temporary substrates releasably attached thereto, as taught by Greener et al, in order to protect the reflective polarizer from physical or environmental conditions (such as during shipped or storing of the reflective polarizer) until such time the reflective polarizer is assembled to cover elements (204, 206) of Aastuen et al.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of U.S. Patent No. 10,606,094 in view of Greener et al (US 2011/0115109). 
Claims 2-5 of U.S. Patent 10,606,094 discloses a multilayer polymeric optical film, wherein the optical film is configured to substantially reflect light having a first polarization state and substantially transmit light having an orthogonal second polarization state which obviously imparts a reflective polarizer, wherein the optical film has a surface roughness Ra of less than 45 nm (see claims 4 and 5) or a surface roughness Rq of less than 70 nm (see claims 2 and 3) except for at least one of the major surfaces of the reflective polarizer having a temporary substrate releasably attached thereto.
Greener et al teaches it is well known to use and employ a temporary substrate (20A, 20B) which is releasably attached to a reflective polarizer (14) in the same field of endeavor for the purpose of protecting the reflective polarizer from physical or environmental conditions (such as during shipped or storing of the reflective polarizer) until such time the reflective polarizer is assembled to other optical/electronic elements at a later time (see paragraphs 0030 and 0051 along with the description of figures 1, 3 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reflective polarizer of U.S. Patent No. 10,606,094 to include at least one or more temporary substrates releasably attached thereto, as taught by Greener et al, in order to protect the reflective polarizer from physical or environmental conditions (such as during shipped or storing of the reflective polarizer) until such time the reflective polarizer is assembled to the optically transparent substrate of U.S. Patent No. 10,606,094.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
June 03, 2022
/RICKY D SHAFER/Primary Examiner, Art Unit 2872